Case 0:18-cv-61805-JIC Document 21 Entered on FLSD Docket 08/04/2020 Page 1 of 18


                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 18-61805-CIV-COHN

RANDY NATOUR and RICKY SAKHLEH,

       Plaintiffs,

v.

BAHLAWAN, TAREK, d/b/a Sistrunk Meat
Markets, a Florida Profit Corporation,
TAREK BAHLAWAN, individually,

      Defendants.
____________________________________/

DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION FOR MISCELLANEOUS RELIEF

       Defendants, Bahlawan, Tarek and Tarek Bahlawan, by and through their undersigned attorneys,

file this Response, and state:

                                            BACKGROUND

       This was a FLSA case concerning which the Court approved the settlement agreement in

December 2018. There were no other causes of action brought other than for overtime. Thus, there

were no causes of action to force an information return to be issued or for other relief not provided for

in the FLSA. This case is closed and should not be reopened, nor does the motion seek to do that.

[D.E. 18] (which is the Court’s Final Order stating that the Joint Motion for Court Approval of

Settlement Agreement is GRANTED and that the clerk is directed to CLOSE the case). It is now as if

the Plaintiffs seek leave to amend their Complaint to add new causes of action and new relief which is

not provided for the in the FLSA and the Court should no grant that relief. Also, the Plaintiffs are

represented by counsel who have not withdrawn, and thus the filing by them pro se should be viewed

as the unauthorized nullity that it is. This Court has no jurisdiction to reopen this matter, because it did

not expressly retain jurisdiction for any purpose, and particularly since there was no retention of

jurisdiction in the Order based on a previously-filed request by the parties to in fact retain jurisdiction
Case 0:18-cv-61805-JIC Document 21 Entered on FLSD Docket 08/04/2020 Page 2 of 18


for a specific purpose. Anago Franchising, Inc. v. Shaz, L.L.C., 677 F.3d 1272 (11th Cir. 2012) (citing

Kokkonen v. Guardian Life Insurance of America, 511 U.S. 375 (1994)). If the Court does reopen the

case over the objection of the Defendants, none of the relief that the Plaintiffs seek should be granted

for the reasons set forth below in detail.

       The Defendants are comprised of one individual named Tarek Bahlawan. “Bahlawan, Tarek”

is not a Florida corporation nor did he do business as Sistrunk Meat Markets (it is Mr. Bahlawan’s

name with the last name first and the first name last). Thus, there was no business entity sued.

Nevertheless, the courts have construed who is an employer and thus potentially liable for overtime

extremely broadly. 1 To that end, business owners and/or managers are often personally or individually

liable for overtime and thus putative employees (though not the actual employer) along with the

business entity or actual employer. Josendis v. Wall to Wall Residence Repairs, Inc., 662 F.3d 1292,

1298 (11th Cir. 2011). Mr. Bahlawan was not the actual employer (an entity called Taro II, Inc. was)

and thus has no duty in his individual capacity to pay payroll taxes, FICA taxes, or issue a W-2, for

2019 or 2020.

       The settlement agreement did not state that payroll taxes or FICA taxes would be withheld or

that W-2s would be issued (because the corporate employer that handles all of that was not sued), as

follows:

                   4.    Consideration. In consideration for signing this Agreement and
           General Release and compliance with the promises made herein, Defendants agree to
           pay to Plaintiffs and her counsel the total sum of _________________ in full and
           final settlement and resolution of all claims made by Plaintiffs as follows (Plaintiffs
           receives ____________) and the law firm receives (___________):




1
  The FLSA creates a private right of action against any “employer” who violates its minimum-wage or
overtime provisions. 29 U.S.C. § 216(b). The Act defines the term “employer” broadly to include
“both the employer for whom the employee directly works as well as ‘any person acting directly or
indirectly in the interests of an employer in relation to an employee.’” Josendis v. Wall to Wall
Residence Repairs, Inc., 662 F.3d 1292, 1298 (11th Cir. 2011) (quoting 29 U.S.C. § 203(d)). Based on
this broad definition, a supervisor has potential individual liability.
                                                     2
Case 0:18-cv-61805-JIC Document 21 Entered on FLSD Docket 08/04/2020 Page 3 of 18


                    a.   On or before January 10, 2019, assuming the Court has approved the
            settlement, ______________ of the settlement proceeds shall be paid to Plaintiffs
            and, allocated as follows:

       i.         Randy Natour will receive ____________________ in consideration of the
                  wage and hour claims made by Plaintiffs, including but not limited to overtime
                  (__________) and liquidated damages (__________).

       ii.        Ricky Sakleh will receive ______________________ in consideration of the
                  wage and hour claims made by Plaintiffs, including but not limited to overtime
                  (_________) and liquidated damages (_______).

                    b.    On or before February 10, 2019, assuming the Court has approved the
            settlement, ___________ of the settlement proceeds shall be paid to Plaintiffs and,
            allocated as follows:

            i.    Randy Natour will receive ______________ in consideration of the wage and
                  hour claims made by Plaintiffs, including but not limited to overtime
                  (________) and liquidated damages (_________).

            ii.   Ricky Sakleh will receive ____________________ in consideration of the
                  wage and hour claims made by Plaintiffs, including but not limited to overtime
                  (_________) and liquidated damages (___________).

                    c.     On or before March 31, 2019, the law firm of Celler Legal, P.A. will
            receive _________________ in consideration of claims made by Plaintiffs and in
            this case, including but not limited to attorneys’ fees, costs, and disbursements.

                    The Parties agree to file a Joint Motion for Court Approval of Settlement
            Agreement and will attach this agreement as Exhibit 1, which will be executed by
            counsel for Defendants, as more fully set forth in Paragraph 9 below. Plaintiffs
            agree to hold Defendants harmless from any tax liability that may arise from the
            distribution of the funds from this Settlement, but the indemnity does not include any
            withholding due to be paid by the Defendants on these payments, if any.

(Settlement Agreement) (with redactions). Accordingly, there was no agreement to “pay over FICA

taxes” or to “provide W-2s”. Neither Defendant can issue or will issue a W-2 because, though there

may be liability under the FLSA, the Defendants are not actual employers.

                                       MEMORANDUM OF LAW

            I.    THE LEGAL STANDARDS REGARDING A DISTRICT COURT’S
                  JURISDICTION ONCE A MATTER IS SETTLED.

       The case Anago Franchising, Inc. v. Shaz, L.L.C., 677 F.3d 1272 (11th Cir. 2012) is a virtual

treatise on the issue presented by the Plaintiff’s Motion. There, the parties, in counterpoint to the

                                                      3
Case 0:18-cv-61805-JIC Document 21 Entered on FLSD Docket 08/04/2020 Page 4 of 18


situation here, filed a joint stipulation of dismissal with prejudice, which contained extremely similar

language to the one filed here with the exception that it, stated that it was filed pursuant to both Rule

41(a)(1) and Rule 41(a)(2) which are in fact mutually exclusive, and thus the parties had to have

intended to file it pursuant to either one or the other, but not both and there was a statement that the

court was to retain jurisdiction to enforce the settlement agreement. Here, of course, in lieu of a

stipulation, there was a joint motion for court approval of a settlement agreement. The final order

becomes effective upon filing unless it explicitly conditions its effectiveness on a subsequent

occurrence. District courts need not and may not take action after the final order becomes effective

because the stipulation dismisses the case and divests the district court of jurisdiction. Id. at 1278.

       In Anago Franchising, the court framed the issue as follows: “We must now determine if the

Stipulation filed below was effective upon filing and if so, whether the district court properly retained

jurisdiction to enforce the Settlement Agreement.” The court then explicitly held that federal courts do

not have authority to retain jurisdiction over matters that are settled (even if the court had jurisdiction

over the underlying matter), as follows:

               In Kokkonen, the Supreme Court recognized that the enforcement of a
         settlement agreement falls outside of the scope of ancillary jurisdiction of the federal
         courts, even when the court had jurisdiction to hear the underlying case. 511 U.S. at
         379–80, 114 S.Ct. at 1676. The Supreme Court reasoned that a district court could
         retain jurisdiction to enforce a settlement agreement with consent of the parties and
         of the court, provided the district court issues an order requiring compliance with the
         settlement agreement. Id. at 381, 114 S.Ct. at 1677. In that case, non-compliance
         would be a violation of a court order and the district court could use its ancillary
         jurisdiction to enforce its orders (and by extension enforce the settlement
         agreement). Id. The Supreme Court stated that a district court could require
         compliance by either making the settlement agreement part of the court order by a
         separate provision “retaining jurisdiction” or by incorporating the terms of the
         agreement into the order itself. Id. at 381, 114 S.Ct. at 1677.

                Underlying Kokkonen is the well-established proposition that jurisdiction
         cannot exist by mere consent of the parties. See, e.g., Eagerton v. Valuations,
         Inc., 698 F.2d 1115, 1118 (11th Cir. 1983). To retain jurisdiction to enforce a
         settlement agreement, the court itself must act; agreement by the parties is not
         enough. See SmallBizPros 618 F.3d at 464 n.4 (speculating that a situation might
         arise in which a district court may lack jurisdiction to enforce a settlement agreement
         because it issued no order retaining jurisdiction even though the parties expressly
                                                     4
Case 0:18-cv-61805-JIC Document 21 Entered on FLSD Docket 08/04/2020 Page 5 of 18


      provide for ancillary jurisdiction in their stipulation for dismissal). The Supreme
      Court stated that when dismissal is pursuant to Rule 41(a)(1)(A)(ii), the district court
      is “authorized to embody the settlement contract in its dismissal order . . . if the
      parties agree.” Kokkonen, 511 U.S. at 381–82, 114 S.Ct. at 1677. In Chmielarz, this
      court’s first interpretation of Kokkonen, we did not detail the methods by which a
      district court could retain jurisdiction. We did note, however, that the district court
      entered an order of dismissal following the filing of a stipulation of dismissal and
      that the court's dismissal order sufficiently adopted the settlement agreement to retain
      jurisdiction. 289 F.3d at 1318, 1320–21.

            C. Reconciling Rule 41(a)(1)(A)(ii) and Kokkonen

            Our Circuit has not yet decided whether a district court order entered after the
      filing of a Rule 41(a)(1)(A)(ii) stipulation can have any effect. In Kokkonen, the
      Supreme Court stated that in the context of a

         Rule 41(a)(1)[ (A) ](ii) [dismissal] (which does not by its terms empower a
         district court to attach conditions to the parties' stipulation of dismissal) ... the
         court is authorized to embody the settlement contract in its dismissal order (or,
         what has the same effect, retain jurisdiction over the settlement contract) if the
         parties agree. Absent such action, however, enforcement of the settlement
         agreement is for state courts, unless there is some independent basis for federal
         jurisdiction.

      511 U.S. at 381–82, 114 S.Ct. at 1677. This language creates a tension between the
      self-executing nature of a stipulation of dismissal which strips the district court of
      jurisdiction to issue orders and the Supreme Court's allowance of a postdismissal
      order to have the effect of retaining jurisdiction. The Seventh Circuit resolved this
      tension by finding that Kokkonen allows the district court to “take certain
      postdismissal action in furtherance of its ancillary jurisdiction” despite the fact that
      generally a Rule 41(a)(1)(A)(ii) stipulation divests the court of jurisdiction. Bond v.
      Utreras, 585 F.3d 1061, 1078 (7th Cir. 2009). Instead of finding an exception, the
      Fifth Circuit has resolved this issue by focusing on the mechanics of Rule 41 and
      allowing parties to make the effectiveness of their stipulation contingent on action by
      the district court. SmallBizPros, 618 F.3d at 463. Specifically, the Fifth Circuit
      explains that the district court can retain jurisdiction if “(i) all of the requirements for
      retaining jurisdiction [are] met at the time of filing, or (ii) the filing's effectiveness
      [is] contingent upon a future act (such as the district court issuing an order retaining
      jurisdiction).” Id.

             We agree with the Fifth Circuit that a district court cannot retain jurisdiction by
      issuing a postdismissal order to that effect. A district court loses all power over
      determinations of the merits of a case when it is voluntarily dismissed. Id. In the
      context of a Rule 41(a)(1)(A)(ii)dismissal, we understand the Supreme Court's
      statement that “the [district] court is authorized to embody the settlement contract in
      its dismissal order (or, what has the same effect, retain jurisdiction over the
      settlement contract) if the parties agree” to mean that the parties must agree to the
      district court’s order retaining jurisdiction, not that the district court may enter a


                                                   5
Case 0:18-cv-61805-JIC Document 21 Entered on FLSD Docket 08/04/2020 Page 6 of 18


      dismissal order when it would otherwise lack jurisdiction to do so. Kokkonen, 511
      U.S. at 381–82, 114 S.Ct. at 1677.

            Similar to the Fifth Circuit, we read Kokkonen in light of the plain language
      of Rule 41(a)(1)(A)(ii) and understand that it allows a district court to retain
      jurisdiction through an order, even if the parties dismiss the case through use of Rule
      41(a)(1)(A)(ii), so long as the parties agree to the retention of jurisdiction. Because a
      court has no power to enter orders after a Rule 41(a)(1)(A)(ii) stipulation becomes
      effective, however, the court must enter the order retaining jurisdiction before the
      stipulation becomes effective. We therefore find that for a district court to retain
      jurisdiction over a settlement agreement where the parties dismiss the case by filing a
      stipulation of dismissal pursuant to Rule 41(a)(1)(A)(ii), either (1) the district court
      must issue the order retaining jurisdiction under Kokkonen prior to the filing of the
      stipulation, or (2) the parties must condition the effectiveness of the stipulation on
      the district court's entry of an order retaining jurisdiction.

             This is not inconsistent with our interpretation of Kokkonen in Chmielarz.
      There, the parties filed a stipulation of dismissal and “requested the Court to retain
      jurisdiction to enforce the terms of the Stipulation for Settlement.” Chmielarz, 289
      F.3d at 1318 (emphasis added) (internal quotation marks omitted). Pursuant to that
      request, the district court entered an order of dismissal which specifically “approved,
      adopted and ratified the Stipulation of Voluntary Dismissal with Prejudice, dismissed
      the case with prejudice, and expressly retained jurisdiction solely for the purpose of
      enforcing the Settlement Agreement.” Id. (alteration and internal quotation marks
      omitted). Thus, the court issued its order because the stipulation requested it and by
      its nature required it.

             In this case, the parties purported to retain jurisdiction by stating in their
      Stipulation that “[a]ll parties agree that the Supreme Court shall reserve jurisdiction
      to enforce the settlement between the parties pursuant to the terms contained
      therein.” Unlike the stipulation in Chmielarz, this Stipulation makes no request of
      the district court; the parties seek to extend jurisdiction by agreement only. It is
      undoubtedly true that all parties must consent to the retention of jurisdiction over the
      enforcement of a settlement agreement if the case is dismissed by stipulation of all
      parties, but that agreement alone is not sufficient. See Kokkonen, 511 U.S. at 381,
      114 S.Ct. at 1677. The district court must also issue an order specifically retaining
      jurisdiction in accordance with Kokkonen because ancillary jurisdiction allows a
      district court to effectuate its orders, not to enforce stipulations. See Kokkonen, 511
      U.S. at 380–81, 114 S.Ct. at 1676–77. The district court did not retain jurisdiction to
      enforce the Settlement Agreement here because the court issued no such order before
      the case was dismissed and the stipulation was not conditioned by the entry of an
      order retaining jurisdiction.

            Our decision does not leave the parties without a remedy—they may seek to
      enforce the settlement agreement in state court. Kokkonen,511 U.S. at 382, 114 S.Ct.
      at 1677 (“[E]nforcement of the settlement agreement is for state courts, unless there
      is some independent basis for federal jurisdiction.”). Settlement agreements are
      contracts and thus may be adjudicated in courts with jurisdiction over the contract.
      See id. at 378, 114 S.Ct. at 1675–76 (“Enforcement of [a] settlement agreement,
                                                 6
Case 0:18-cv-61805-JIC Document 21 Entered on FLSD Docket 08/04/2020 Page 7 of 18


         however, ... is more than just a continuation or renewal of the dismissed suit, and
         hence requires its own basis for jurisdiction.”). When the settlement agreement is not
         made part of a court order, it is merely a private contract arising out of a case in
         federal court and “ha[s] nothing to do with” the underlying case. Id. at 380, 114
         S.Ct. at 1676. The contract does not require adjudication by the same court, and is
         too “remote from what courts require in order to perform their functions.” Id.

                                          III. CONCLUSION

               The underlying lawsuit was dismissed on March 2, 2009, when the Stipulation
         for Dismissal with Prejudice was filed in the district court pursuant to Rule
         41(a)(1)(A)(ii). The Stipulation did not condition its effectiveness on the issuance of
         an order by the district court retaining jurisdiction, and the court did not issue such
         an order prior to the dismissal of the case. Therefore, the district court did not retain
         jurisdiction to enforce the Settlement Agreement.

               Rule 41(a)(1)(A) is a useful tool in settling cases because it allows parties to
         dismiss an action without a court order. However, it must be used precisely to reach
         the desired result; ancillary jurisdiction does not allow a court to enforce a filed
         stipulation in the same way it allows a court to enforce its orders. Cf. Kokkonen, 511
         U.S. at 380–81, 114 S.Ct. at 1676–77. Because the case was dismissed and
         jurisdiction was not retained, the district court did not have jurisdiction to consider
         the July 6 Motion to Compel, and we do not have jurisdiction to rule on the merits of
         that decision.

               “Jurisdiction is power to declare the law, and when it ceases to exist, the only
         function remaining to the court is that of announcing the fact and dismissing the
         cause.” Ex Parte McCardle, 74 U.S. (7 Wall.) 506, 514, 19 L.Ed. 264 (1869). We
         therefore vacate the district court’s ruling on the Motion to Compel and remand this
         case with instructions to dismiss for lack of jurisdiction.

Anago Franchising, Inc. v. Shaz, L.L.C., 677 F.3d 1272 (11th Cir. 2012). Accordingly, the Motion

should be denied on the ground the Court has no jurisdiction to enter any order at this point.

         II.   THE COURT HAS NO JURISDICTION TO FORCE A PARTY TO
               ISSUE AN INFORMATION RETURN (A W-2 or a 1099), AND THIS
               RELIEF WAS NEVER SOUGHT IN THEIR COMPLAINT.

       The Plaintiffs seek to recover for the issuance of a tax lien, and seeks payment toward a

percentage of payroll taxes (social security, Medicare, and Unemployment). A confluence of several

judicial rubrics requires the conclusion that the host of relief sought by the Plaintiffs in the instant

Motion has no merit, primarily because either the claims are completely preempted by other statutes or

administrative frameworks or are barred from recovery under the FLSA. First, the only relief that is


                                                    7
Case 0:18-cv-61805-JIC Document 21 Entered on FLSD Docket 08/04/2020 Page 8 of 18


available to a plaintiff suing on behalf of himself under the wage and hour provisions 2 of the FLSA

(meaning that the Secretary of Labor has not brought suit on the plaintiff’s behalf) is for 1) minimum

wage (§ 206) and/or 2) overtime (§ 207). Aguila v. Corporate Caterers II, Inc., 199 F. Supp. 3d 1358

(S.D. Fla. 2016), aff’d, -- Fed. Appx -- (11th Cir. 2017); Ventura v. Bebo Foods, Inc., 738 F. Supp. 2d

8, 22 (D. D.C. 2010).

       Second, any equitable relief that a plaintiff seeks, like requests for information returns or FICA

taxes for alleged violations arising out of the FLSA, are barred, as noted by Aguila. Powell v. State of

Florida, 132 F.3d 677 (11th Cir. 1998) (recognizing that “the right to bring an action for injunctive

relief under the Fair Labor Standards Act rests exclusively with the United States Secretary of Labor”).

The basis for this ruling is based on statutory interpretation. See 29 U.S.C. §§ 211, 217 (from which

the conclusion must be drawn that only the Secretary of Labor has authority to seek injunctive relief

under the Act). 3

       Third, attempts to sue for the release of a tax lien, for payment of payroll taxes (Medicare,

Social Security, and Unemployment) are barred by the doctrine of preemption—the FICA statute has

preempted the field and does not allow for an individual to bring an action pursuant to it but rather

requires the taxpayer bring a SS-8 action against the employer before the IRS. McDonald v. So. Farm

Bureau Life Ins. Co., 291 F.3d 718 (11th Cir. 2002) (disallowing claims under one federal statute

because another federal statute provided for that relief); Pueschel v. United States, 369 F.3d 345, 353

(4th Cir. 2004) (affirming dismissal of Federal Tort Claims Act suit as preempted by Title VII of the


2
  There are other provisions (though not many) of the FLSA that do not apply here, such as the
prohibition on child labor. Under § 216(b), liquidated damages, attorneys’ fees, and costs are also
allowed as remedies for an overtime or minimum wage violation.
3
  For example, the failure to keep records is not allowed as an element of equitable or declaratory
relief, and many courts have stricken such requests for relief in FLSA cases, because 29 U.S.C. §
211(c) (which requires that records of time worked be kept for employees) does not allow for an
independent cause of action, and because only the Secretary of Labor can seek equitable relief under
the statute. See, e.g., Elwell v. University Hosp. Home Care Servs., 276 F.3d 832, 843 (6th Cir. 2002)
(holding precisely that); Padurjan v. Aventura Limousine & Transportation Serv., Inc., 500 F. Supp.
2d 1359 (S.D. Fla. 2007) (dismissing all equitable claims under the FLSA).
                                                   8
Case 0:18-cv-61805-JIC Document 21 Entered on FLSD Docket 08/04/2020 Page 9 of 18


Civil Rights Act of 1964); Kendall v. City of Chesapeake, 174 F.3d 437, 443 (4th Cir. 1999) (holding a

§ 1983 claim was preempted by the FLSA).

       Fourth, the fact that the claim is superfluous requires denial of the motion. Anderson v. Sara

Lee Corp., 508 F.3d 181 (4th Cir. 2007) (stating that the plaintiff’s were attempting to evade the

FLSA’s “unusually elaborate enforcement scheme” simply by suing for quantum meruit thereby

attempting to render the FLSA’s enforcement mandates superfluous, when they sought the same relief

afforded by the FLSA in that count); Padurjan v. Aventura Limousine & Transportation Serv., Inc.,

500 F. Supp. 2d 1359 (S.D. Fla. 2007) (dismissing attempt to obtain a declaration that the plaintiff was

an employee that could affect his tax status, and noting that the plaintiff cannot get around the fact that

he has to prove as part of his case in chief that he was an employee).

       Federal law can preempt and thus invalidate state law or other federal laws. Congressional

power to preempt state law is derived from the Supremacy Clause of Article VI of the Constitution.

U.S. Const. art. VI, cl. 2. The question of whether federal law preempts state law is one of

congressional intent. English v. General Elec. Co., 496 U.S. 72, 78-79 (1990).

       “Preemption can take on three different forms: express preemption, field preemption, and

conflict preemption.” Aux Sable Liquid Prods. v. Murphy, 526 F.3d 1028, 1033 (7th Cir. 2008)

(citation omitted). Field preemption and conflict preemption are forms of implied preemption. Gade v.

Nat'l Solid Wastes Mgmt. Assoc., 505 U.S. 88, 98 (1992). Field preemption exists “when federal law

so thoroughly occupies a legislative field as to make it reasonable to infer that Congress left no room

for the states to act.” Aux Sable Liquid Prods., 526 F.3d at 1033 (internal quotation and citations

omitted). Conflict preemption “exists if it would be impossible for a party to comply with both local

and federal requirements or where local law ‘stands as an obstacle to the accomplishment and

execution of the full purposes and objectives of Congress.’ ” Aux Sable Liquid Prods., 526 F.3d at

1033 (internal quotation and citations omitted). “A state law also is pre-empted if it interferes with the

methods by which the federal statute was designed to reach this goal.” Int'l Paper Co. v. Ouellette, 479
                                                    9
Case 0:18-cv-61805-JIC Document 21 Entered on FLSD Docket 08/04/2020 Page 10 of 18


U.S. 481, 494 (1987). Regardless of the form of preemption in question, the “ultimate task in any pre-

emption case is to determine whether state regulation is consistent with the structure and purpose of the

statute as a whole.” Gade, 505 U.S. at 98.

          A. Plaintiffs Seek to Enforce FICA Via An FLSA Action, When FICA Does
             Not Provide a Private Cause of Action Itself.

       Private rights of action to enforce federal law must be created by Congress. Alexander v.

Sandoval, 532 U.S. 275, 286 (2001); Touche Ross & Co. v. Redington, 442 U.S. 560, 578 (1979). The

Plaintiffs implicitly contend that the FLSA allows for recovery in money damages for an alleged

violation of FICA. The problem with this is that FICA itself does not contain an express cause of

action for a private citizen to recover FICA taxes. McDonald v. S. Farm Bureau Life Ins., Co., 291

F.3d 718, 722 (11th Cir. 2002) (“FICA itself is silent as to whether an employee can sue his employer

for proper payment of FICA taxes.”). The issue is whether FICA creates an implied private right of

action such that an employee can sue his employer for an alleged violation of the Act. Courts use the

four-part test in Cort v. Ash, 422 U.S. 66, 78–85 (1975), to determine if an implied private right of

action exists. The factors include: (1) whether the plaintiff is one of the class for “whose especial

benefit the statute was intended”; (2) whether there is any indication of legislative intent to create such

a remedy; (3) whether implying a remedy is consistent with the underlying purpose of the legislative

scheme; and (4) whether the cause of action is one traditionally relegated to state law. Id. The ultimate

question “is one of legislative intent, not one of whether [the] Court thinks that it can improve upon the

statutory scheme that Congress enacted into law.” Touche Ross, 442 U.S. at 578.

       The two United States Court of Appeals decisions addressing this issue within the Cort

framework have found no implied private right of action. See Umland v. PLANCO Fin. Servs., Inc.,

542 F.3d 59, 67 (3d Cir. 2008); McDonald, 291 F.3d at 726. In McDonald v. Southern Farm Bureau

Life Insurance, Co., a group of workers claiming misclassification as independent contractors sued

their alleged employer for its failure to pay FICA taxes on their behalf. 291 F.3d at 721. The Eleventh


                                                    10
Case 0:18-cv-61805-JIC Document 21 Entered on FLSD Docket 08/04/2020 Page 11 of 18


Circuit concluded that “[a]n analysis of the Cort factors makes it abundantly clear that no private cause

of action may be implied by the language, structure, or the legislative history of FICA” and dismissed

the workers' claim. Id. at 722, n. 1. In Umland v. PLANCO Financial Services, the Third Circuit

adopted the reasoning in McDonald and held that no private right of action could be implied under

FICA. 542 F.3d at 66–67. Numerous district courts have also followed McDonald. See Powell v.

Carey Int'l, Inc., 514 F. Supp. 2d 1302, 1323–24 (S.D. Fla. 2007); Westfall v. Kendle Int'l, CPU, LLC,

2007 WL 486606, at *17 (N.D. W.Va.); Berger v. AXA Network, LLC, 2003 WL 21530370, at *4

(N.D. Ill.); Paukstis v. Kenwood Golf & Country Club, 241 F. Supp. 2d 551, 560–61 (D. Md. 2003);

Salazar v. Brown, 940 F. Supp. 160, 164–67 (W.D. Mich. 1996); Spilky v. Helphand, 1993 WL

159944, at *4–5 (S.D. N.Y.).


       The third Cort factor is consistency with the underlying purpose of the legislative scheme. The

Eleventh Circuit found in McDonald that this factor weighed against an implied private right of action.

The court held that allowing litigants to sue privately under FICA would undermine the administrative

procedures “that have been expressly created in order to assist workers who feel that they have been

assessed improper FICA taxes.” Id. The IRS has established procedures to address workers’ claims

based on misclassification of employment status. See I.R.C. § 7422. Workers may file a Form SS–8

to ask the IRS whether they should be classified as employees or independent contractors. See IRS,

Form SS–8: Determination of Worker Status for Purposes of Federal Employment Taxes and Income

Tax Withholding, OMB No. 1545–0004 (2009), available at http://www.irs.gov/pub/irs-pdf/fss8.pdf

(last visited Jul. 10, 2017). Form 8919 is also available for workers who performed services as

employees but were misclassified as independent contractors. See IRS, Form 8919: Uncollected Social

Security   and   Medicare      Tax   on   Wages,   OMB      No.   1545–0074     (2009),   available    at

http://www.irs.gov/pub/irs-pdf/f8919.pdf (last visited Jul. 10, 2017). If an employer designates an

employee as an independent contractor without a reasonable basis for doing so, the employer may be


                                                   11
Case 0:18-cv-61805-JIC Document 21 Entered on FLSD Docket 08/04/2020 Page 12 of 18


liable to the government for employment taxes for that worker. See I.R.C. § 3509. The court in

Sanchez found no inconsistency between this legislative scheme and recognizing a private right of

action under FICA but did not discuss the administrative procedures available. 845 F. Supp. at 1182.

The McDonald court found that allowing a private right of action would interfere with the consistency

and effectiveness of the administrative procedures established by Congress. 291 F.3d at 725–26. This

court is bound by the McDonald analysis. The third Cort factor weighs against finding a private right

of action.


       “When an employer misclassifies an employee as an independent contractor, should that

employee have the right to sue his employer for failing to withhold and remit payroll taxes to the

federal government or should the employee be limited to administrative remedies?” J. Aaron Ball, The

Sea Clammers Doctrine: Reeling In Private Employment Tax Claims In Worker Misclassification

Cases, 1 DePaul Bus. & Com. L.J. 215 (2003). The vast majority of cases that have decided this issue,

as well as the Ball article, conclude that the exhaustive regulatory scheme embodied in the IRC, FICA

and the SSA for resolution of employee classification claims forecloses a private right of action for

such claims under either statute.

       In Salazar v. Brown, 940 F. Supp. 160 (W.D. Mich. 1996), plaintiffs were agricultural workers

who brought a claim against their employer under FICA, alleging that their employer had treated all

workers as independent contractors, when in fact they were employees, issuing each worker a 1099

and not W–2 forms and not withholding any taxes nor withholding or paying any FICA taxes—the

identical claim made by Plaintiffs (under RICO not FICA) in the instant case. The court held that no

private right of action could be inferred under FICA for such claims and discussed the intricacies of the

federal social welfare programs, concluding that employees who challenged their classification as

employees or independent contractors were limited to pursuing claims through the administrative




                                                   12
Case 0:18-cv-61805-JIC Document 21 Entered on FLSD Docket 08/04/2020 Page 13 of 18


scheme, which more than adequately protects both workers and employers who suffer losses as a result

of a worker's misclassification. Outlining the administrative scheme, the court explained:

       The Federal Insurance Contributions Act (FICA) is but one part of the immensely complicated

and interrelated system of statutes and regulations that make up the federal social welfare program.

The Social Security Act, 42 U.S.C. §§ 401, et seq., establishes a federal insurance scheme for the

benefit of the aged, blind and disabled and their dependents. FICA is one of the taxing statutes

designed to fund the program set up by the Social Security Act. Pursuant to the requirements of FICA,

employees and their employers are liable for certain employment taxes to support the Social Security

and the Medicare systems . . . . Federal law requires the employer to collect from each employee the

FICA tax on wages by withholding the taxes from the employee's paycheck and periodically remitting

them to the Internal Revenue Service. See 26 C.F.R. § 31–3102–1(a). Federal law also imposes upon

the employer itself a tax, generally in an amount equal to the employee’s tax. 26 U.S.C. § 3111(a).

This tax is specifically denominated as an “excise tax” in the Act. Id. Consequently, an employer is

required to withhold and remit the employee tax and to remit an equal amount as an employer excise

tax on the covered wages of all persons who qualify as “employees,” as that term is defined by FICA.

26 U.S.C. § 3121(d).

       Self-employed workers are covered by different provisions and are required to submit their

own taxes to the IRS, subject to tax under a separate taxing provision, the Self Employed Contributions

Act (“SECA”). 26 U.S.C. §§ 1401, 1402(b); 940 F.Supp. at 163. “The obligations imposed by FICA

are administered by the Internal Revenue Service and are subject to numerous regulations, revenue

rulings, interpretive rulings, and other administrative pronouncements. . . .” Id. Employer returns are

subject to audit by the IRS for compliance with FICA and the IRS can assess the employer for non-

compliance and the employer can contest the assessment in federal court. Id. Significantly, “a worker’s

entitlement to social security benefits does not depend on the actual payment of FICA taxes by the

employer. FICA, by its terms, is a taxing statute, designed to fund the government's overall obligations
                                                   13
Case 0:18-cv-61805-JIC Document 21 Entered on FLSD Docket 08/04/2020 Page 14 of 18


in the areas of old-age, disability, survivors, and Medicare insurance. The worker's entitlement to

social security benefits is measured by the worker's actual receipt of covered wages, not on the

reporting of income or the payment of FICA taxes.” Id. at 163.

       Workers who feel aggrieved by an employer's classification of their employment status can

seek relief through the provisions of the SSA:            The Social Security Act creates an express

administrative remedy for employees who contend that earnings have not been credited properly to

their record for social security purposes. An employee seeking to establish that he has earned wages

that should be credited to his account for social security purposes must proceed administratively before

the Secretary of Health and Human Services to correct the employee’s earnings record within three

years, three months and fifteen days of the year in question. 42 U.S.C. § 405(c) (4), (5). The agency

will investigate the requested correction and make any necessary changes. 20 C.F.R. §§ 404.8020.823.

If the worker is not satisfied with the Secretary's resolution of this issue, judicial review is available in

the federal district court. 42 U.S.C. § 405(c)(8). The employer is neither a necessary or proper party in

such proceedings, although the employer's records may be subpoenaed to provide evidence on the

issue. 42 U.S.C. § 405(d).

       Thus, the administrative scheme provides for an avenue of relief for aggrieved employees as

well as an enforcement mechanism for the government, sometimes over-utilized by the IRS in its

“pursuit and assessment of taxes and penalties . . . against employers who, in good faith, had

misclassified their employees as independent contractors.” Id. at 164 (citation omitted). Concluding

that a private cause of action could not be inferred under FICA, the Salazar court concluded:

           As should be obvious from the foregoing analysis of FICA and the Social
           Security Act, neither the language nor the structure of either act even remotely
           evinces an intent to create a private cause of action as plaintiffs suggest. To the
           contrary, Congress has established a comprehensive administrative system to
           handle the very claims that plaintiffs seek, improperly, to bring in court. The
           Social Security Act creates an express administrative mechanism to investigate
           and decide issues concerning a worker's earnings record and his receipt of covered
           wages. 42 U.S.C. § 405(c)(4), (5). This mechanism is superintended by the Social
           Security Administration, the largest adjudicatory body on the face of the earth,
                                                     14
Case 0:18-cv-61805-JIC Document 21 Entered on FLSD Docket 08/04/2020 Page 15 of 18


          and provides the safeguards of an adversary hearing before a professional
          Administrative Law Judge and eventual judicial review. Likewise, the
          enforcement of FICA tax obligations is entrusted to the IRS, which has
          administrative and judicial remedies directly against the employer and corporate
          officers. These statutes do not admit of a third approach, under which employees
          and employers would litigate benefit and taxation issues outside the statutory
          structure and without the presence of the very agencies created by Congress to
          administer this complicated system.

940 F. Supp. at 164. The court concluded that the Sixth Circuit, if presented with the issue, would

refuse to find a private right of action where the statute does not expressly create one, given the

extensive administrative scheme and availability of remedies. Id. at 166.

       Courts which have concluded that FICA does not provide a private right action have also held

that related non-statutory claims, based upon the same misclassification theory, are also foreclosed.

Noting its agreement with the Salazar court that no private right of action was available to the

plaintiffs under FICA, the court in McElwee v. Wharton, 19 F.Supp.2d 766, 771 (W.D. Mich. 1998)

also foreclosed plaintiff's attempt to proceed on an equitable theory of restitution:

         Although Plaintiff wishes to proceed on an equitable theory of recovery rather than
         under a statute, the rationale in Salazar applies equally to a restitution claim.
         Namely, as in Salazar, there is no need to recognize a new equitable theory of
         recovery where the Plaintiff has available other remedies to redress his alleged
         losses. First, as noted in Salazar, the employee may pursue an administrative action
         under the Social Security Act inasmuch as the employee characterization affects
         rights to retirement benefits. See, e.g., Jabar v. Secretary of Health & Human
         Services, 855 F.2d 295 (6th Cir.1988). Second, the employee may urge the Internal
         Revenue Service to enforce the legal obligations of the employer to pay the taxes.
         Third, the employee who has mistakenly paid SECA taxes which were not due may
         administratively claim a refund from the Internal Revenue Service under 26 U.S.C. §
         6511(a). If and when the claim for a refund is denied, the individual may sue for the
         refund pursuant to 28 U.S.C. § 1346(a). See, e.g. David v. United States, 551 F.Supp.
         850, 852 (C.D.Cal.1982); see also Ware v. United States, 67 F.3d 574, 575 (6th
         Cir.1995). In light of the available legal remedies, there is no need to recognize an
         equitable right for restitution as to federal employment taxes.

19 F.Supp.2d at 771. Employing this same logic, several courts, following the conclusion that FICA

does not provide a private right of action, have also dismissed associated state law claims (alleging, for

example, breach of contract or unjust enrichment) finding that they are foreclosed by the

comprehensive tax refund scheme. See Crouch v. Guardian Angel Nursing, Inc., 2009 WL 3738095 at
                                                    15
Case 0:18-cv-61805-JIC Document 21 Entered on FLSD Docket 08/04/2020 Page 16 of 18


* 5–7 (M.D. Tenn.) (recognizing that the Sixth Circuit has not been called upon to address the issue

but agreeing with the overwhelming majority of courts that have found no available cause of action for

misclassification claims, noting that “permitting [plaintiff's] suit to proceed ... would interfere with the

IRS’s administrative scheme for handling such disputes . . . . Individuals would have less incentive to

follow IRS procedures if they could simply bring common-law claims for misclassification as an

independent contractor in state court (or in federal court sitting in diversity.”)) (quoting Umland v.

PLANCO Financial Services, Inc., 542 F.3d 59 (3d Cir. 2008) which held that plaintiff's unjust

enrichment claim based on misclassification was preempted by federal tax law). See also Oplchenski

v. Parfums Givenchy, Inc., 2007 WL 495289 at * 3–4 (N.D. Ill.) (finding no private right of action

under FICA and dismissing plaintiff's state wage law and federal common law breach of contract

claims that were based on the misclassification claim).

          B. Plaintiff Seeks to Enforce FUTA Via An FLSA Action, When FUTA Does
             Not Provide a Private Cause of Action Itself.

       The existence of an implied private right of action under FUTA has not been considered by any

United States Court of Appeals. The analysis, however, follows the previous discussion of a private

remedy under FICA. The expansive administrative scheme Congress established for tax-related

disputes is inconsistent with an implied private right of action for employees to sue their putative

employers for nonpayment of FUTA taxes. A number of federal district courts have held that no

private cause of action exists for an employer’s failure to pay unemployment taxes under FUTA. See

White v. White Rose Food, 62 F.Supp.2d 878, 886–87 (E.D. N.Y. 1999) (“[A]s the [c]ourt finds that

the tax statutes at issue are not intended for the benefit of the plaintiffs [but for the government’s

benefit], the [c]ourt holds that a private cause of action cannot exist under the provisions of FUTA.”);

Bendsen v. George Weston Bakeries Dist., 2008 WL 4449435 at *4 (E.D. Mo.) (granting defendant's

motion to dismiss plaintiff's FUTA and FICA claims because neither act creates a private right of

action); Andrews Transport, Inc. v. CNA Reinsurance Co., Ltd., 166 F.Supp.2d 516, 524 (N.D. Tex.


                                                    16
Case 0:18-cv-61805-JIC Document 21 Entered on FLSD Docket 08/04/2020 Page 17 of 18


2001) (citing White v. White Rose Food for the statement that a private cause of action cannot exist

under the provisions of FUTA), overruled on other grounds, 37 Fed. Appx. 87 (5th Cir. 2002);

Glanville v. Dupar, Inc., 727 F. Supp. 2d 596, 602 (S.D. Tex. 2010). This Court should find that there

is no implied private right of action under FUTA.

       The Plaintiffs claim that they “were not able to receive any stimulus money for coronavirus and

we were unable to file for unemployment payments in which we both lost our jobs and caused one

plaintiff to get into marriage problems . . . .” Whether they received stimulus money from the

coronavirus or not has nothing to do with their claim under the FLSA and is not cognizable under that

statute. The FUTA cannot be enforced in a private of action or pursuant to the FLSA. The fact that

one had marriage problems has nothing to do with this case.

       The Motion argues that it was filed to “let the Clerk’s Office know that the Defendant [sic] did

not fulfill his obligations under the agreement by not paying our FICA taxes into the pension fund”

there is no pension fund mentioned in the settlement agreement, and no obligation in the agreement to

pay FICA taxes or anything else. In fact, even when judgments are obtained for overtime, FICA taxes

and other payroll taxes are not required to be paid. Lamonica v. Safe Hurricane Shutters, Inc., 711

F.3d 1299 (11th Cir. 2013).




                                                     Respectfully submitted,


                                                     By:    Chris Kleppin
                                                            Chris Kleppin
                                                            Fla. Bar No. 625485
                                                            ckleppin@gkemploymentlaw.com
                                                            The Kleppin Firm, P.A.
                                                            8751 West Broward Blvd, Suite 105
                                                            Plantation, Florida 33324
                                                            Tel. (954) 424-1933
                                                            Fax: (954) 474-7405
                                     Secondary E-Mails:     esinclair@gkemploymentlaw.com
                                                            assistant@gkemploymentlaw.com

                                                    17
Case 0:18-cv-61805-JIC Document 21 Entered on FLSD Docket 08/04/2020 Page 18 of 18




                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 4, 2020, the foregoing was electronically filed with the
Clerk of Court using the Florida E-Filing Portal, which will electronically serve a copy of the foregoing
to: opposing counsel and counsel of the nonparties.


                                                       Respectfully submitted,

                                                       By:    Chris Kleppin
                                                              Chris Kleppin
                                                              Fla. Bar No. 625485




                                                      18
